Citation Nr: 1123960	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-15 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the right knee, secondary to service-connected low back disability.     

2.  Entitlement to service connection for degenerative joint disease of the left knee, secondary to service-connected low back disability.    

3.  Entitlement to an increased rating for degenerative disc disease of the lumbosacral spine at L4-5, currently rated as 60 percent disabling.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  

INTRODUCTION

The Veteran had active service from March 1980 to January 1984.  Subsequently, he had numerous periods of active duty for training (ACTDUTRA).    

This matter comes before the Board of Veterans' Appeals (Board) on appeal of June 2007 and March 2009 ratings action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.

In the June 2007 rating action, the RO denied the Veteran's claims for service connection for degenerative joint disease of the right and left knees, both as secondary to service-connected low back disability.  The Veteran filed a notice of disagreement (NOD) in June 2007, and a statement of the case (SOC) was issued in April 2008.  In May 2008, the Veteran filed a timely substantive appeal (VA Form 9).       

In the March 2009 rating action, the RO denied the Veteran's claim for an increased rating for his service-connected low back disability.  The Veteran filed an NOD in November 2009.  In a December 2009 statement from the Veteran, he appeared to withdraw the increased rating claim.  However, in a subsequent statement, received in January 2010, he clarified his intentions and reported that he did want to continue his appeal with respect to his increased rating claim.  Thus, in March 2010, the RO issued an SOC, and the Veteran filed a timely substantive appeal (VA Form 9) in April 2010.                      

The Veteran is currently in receipt of a total disability evaluation based on individual unemployability (TDIU).  That is, he has been found unemployable due to the totality of his service-connected disabilities and is in receipt of a 100 percent disability evaluation.  See 38 C.F.R. §§ 3.340, 3.321, 4.16(a).    





The issue of entitlement to an increased rating for degenerative disc disease of the lumbosacral spine at L4-5, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In December 2009, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal in regard to the claim of entitlement to service connection for degenerative joint disease of the right knee, secondary to service-connected low back disability.     

2.  In December 2009, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal in regard to the claim of entitlement to service connection for degenerative joint disease of the left knee, secondary to service-connected low back disability.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for degenerative joint disease of the right knee, secondary to service-connected low back disability, have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for degenerative joint disease of the left knee, secondary to service-connected low back disability, have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a June 2007 rating action, the RO denied the Veteran's claims of entitlement to service connection for degenerative joint disease of the right knee, secondary to service-connected low back disability, and entitlement to service connection for degenerative joint disease of the left knee, secondary to service-connected low back disability.  The Veteran perfected an appeal in May 2008 as to these issues. However, in a statement in support of claim (VA Form 21-4138), which was submitted in December 2009, the Veteran stated that he wished to withdraw his appeal as to the aforementioned issues.

In light of the above, the Board recognizes that prior to the promulgation of a decision by the Board, the Veteran indicated that he wished to withdraw his appeal with respect to his claims for service connection for degenerative joint disease of the right knee, as secondary to service-connected low back disability, and degenerative joint disease of the left right knee, as secondary to service-connected low back disability.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to the aforementioned claims.  Hence, the Board finds that the Veteran has withdrawn his claims as to the aforementioned issues and, as such, the Board does not have jurisdiction to review the appeal as to the aforementioned issues and the appeal with respect to the aforementioned issues is dismissed.      






ORDER

The claim of entitlement to service connection for degenerative joint disease of the right knee, secondary to service-connected low back disability, is dismissed.     

The claim of entitlement to service connection for degenerative joint disease of the left knee, secondary to service-connected low back disability, is dismissed.     


REMAND

In regard to the Veteran's claim for an increased rating for degenerative disc disease of the lumbosacral spine at L4-5, a preliminary review of the Veteran's claims file reveals that, due to a hearing request, this matter is not ready for appellate disposition.  In the Veteran's substantive appeal (VA Form 9), dated in April 2010, he did not indicate whether or not he wanted a hearing.  However, in a Statement in Support of Claim (VA Form 21-4138), dated in June 2010, he stated that he would be "waiting to hear from the Travel Board on his hearing."  The Board construes this statement as a request for a hearing at the RO before a Veterans Law Judge (Travel Board hearing).  Given the foregoing, this case must be returned to the RO to arrange for a Travel Board hearing.  38 U.S.C.A. § 7107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2010).

Accordingly, the case is REMANDED for the following action:

The RO must schedule the Veteran for a Travel Board hearing in conjunction with his pending appeal involving his claim for an increased rating for degenerative disc disease of the lumbosacral spine at L4-5.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.  



If the Veteran no longer desires a Travel Board hearing, a signed writing to that effect should be placed in the claims file, and the claims file should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


